Title: Thomas Jefferson to Meriwether Lewis, 16 August 1809
From: Jefferson, Thomas
To: Lewis, Meriwether


          Dear Sir  Monticello Aug. 16. 09.
          This will be handed you by mr Bradbury, an English botanist, who proposes to take St Louis in his botanising tour. he came recommended to me by mr Roscoe of Liverpool, so well known by his histories of Lorenzo of Medicis & Leo X. & who is president of the Botanical society of Liverpool. mr Bradbury comes out in their employ, & having kept him here about ten days, I have had an opportunity of knowing that besides being a botanist of the first order, he is a man of entire worth & correct conduct. as such I recommend him to your notice, advice & patronage, while within your government or it’s confines. perhaps you can consult no abler hand on your Western botanical observations. I am very often applied to to know when your work will begin to appear; and I have so long promised copies to my literary correspondents in France, that I am almost bankrupt in their eyes. I shall be very happy to recieve from yourself information of your expectations on this subject. every body is impatient for it.
          You have seen by the papers how dirty a trick has been played us by England. I consider all amicable arrangement with that nation as desperate during the life of the present king. there is some ground to expect more justice from Napoleon: & this is perhaps favored by the signal defeat he has suffered in the battle of the Rhine, Danube, which has obliged him to retreat & remain stationary at Vienna, till his army, literally cut up, can be reinforced. in the mean time, the spell of his invincibility being broken, he is in danger of an universal insurrection against him in Europe.your friends here are well, & have been long in expectation of seeing you. I shall hope in that case to possess a due portion of you at Monticello, where I am at length enjoying the never before known luxury of employing my self for my own gratification only. present my friendly salutations to Genl Clarke, and be assured yourself of my constant & unalterable affections.
          
            Th:
            Jefferson
        